            Case 2:18-cr-00294-RSM Document 110 Filed 03/19/21 Page 1 of 1



 1                                                                 Chief Judge Ricardo S. Martinez
 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT FOR THE
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9
     UNITED STATES OF AMERICA,
10                                                     NO. CR18-294RSM
                           Plaintiff,
11                                                     ORDER GRANTING DEFENDANT’S
            v.                                         MOTION TO CONTINUE SELF-
12                                                     SURRENDER DATE CURRENTLY SET
     MARINA BONDARENKO,                                FOR APRIL 1, 2021
13
                           Defendant.
14

15          This Court has considered Defendant’s Motion to Continue Self-Surrender Date

16   Currently Set for April 1, 2021, this proposed form of Order, and the records and pleadings

17   already on file. The defendant’s motion is hereby GRANTED. The Federal Bureau of Prisons
18   is hereby directed to issue a new reporting date on or after June 15, 2021
19
            Dated this 19th day of March, 2021.
20

21                                                A
                                                  RICARDO S. MARTINEZ
22
                                                  CHIEF UNITED STATES DISTRICT JUDGE
23

24   Presented by:
25   /s/ Cooper Offenbecher
     Attorney for Marina Bondarenko
26



      ORDER GRANTING DEFENDANT’S MOTION TO CONTINUE                           Allen, Hansen, Maybrown
                                                                                 & Offenbecher, P.S.
      SELF-SURRENDER DATE CURRENTLY SET FOR APRIL 1, 2021                   600 University Street, Suite 3020
      –1                                                                       Seattle, Washington 98101
      [CR18-294RSM]                                                                  (206) 447-9681
